Citation Nr: 0534757	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to a rating in excess of 10 percent rating 
for hepatitis with leukopenia and fatigue prior to December 
5, 2001. 

3.  Entitlement to a rating in excess of 20 percent for 
hepatitis with leukopenia and fatigue on and after December 
5, 2001.   

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran service included periods of active duty from July 
1975 to August 1995.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2001 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not shown in service. 

2.  There is no competent evidence linking a current 
psychiatric disorder to in-service symptomatology or 
pathology or the service-connected hepatitis.   

3.  For the period prior to December 5, 2001, hepatitis was 
not manifested by minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a less 
than moderate degree and frequency necessitating dietary 
restriction or other therapeutic measures.  It was not 
characterized by daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly) requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the prior 12-month period. 

4.  For the period from December 5, 2001, hepatitis is not 
characterized by minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a less 
than moderate degree and frequency necessitating dietary 
restriction or other therapeutic measures.  It is not 
characterized by daily fatigue, malaise, and anorexia with 
minor weight and hepatomegaly or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the prior 12-month period. 
5.  Hearing acuity was most recently measured at Level I in 
both ears as defined by the Ratings Schedule. 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service 
and is not proximately due to or the result of his service-
connected hepatitis.  38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005). 

2.  The criteria for a rating in excess of 10 percent rating 
for hepatitis with leukopenia and fatigue prior to December 
5, 2001, are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, 
Diagnostic Code (DC) 7345 (in effect prior to and after July 
2, 2001).  

3.  The criteria for a rating in excess of 20 percent for 
hepatitis with leukopenia and fatigue on and after December 
5, 2001 are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.l14, 
DC 7345 (2005) (in effect prior to and after July 2, 2001).  

4.  The criteria for a compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.85, DC 6100 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In January 2004 and April 2005 letters, the RO informed the 
veteran of the provisions of the VCAA.  More specifically, 
these letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issues on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was 
specifically told in the April 2005 letter to provide any 
additional evidence or information he had pertaining to his 
claim.  Thus, he may be considered to have been advised of 
his duty to submit all pertinent evidence in his possession 
or notify VA of any missing evidence.  

In addition, the RO issued a detailed July 2002 statement of 
the case (SOC) and multiple supplemental statements of the 
case (SSOCs), most recently in April 2005, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claims and that 
the July 2002 SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The contentions of the 
veteran's representative with regard to affording the veteran 
additional examinations have been considered, but for the 
reasons discussed in more detail below, the Board concludes 
that the requested examinations are not necessary in order to 
equitably adjudicate the claims on appeal.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Depression 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning to a brief summary of the pertinent facts, the 
service medical records do not reflect treatment for 
depression or a chronic psychiatric disorder, and the April 
1995 separation examination and medical history compiled at 
that time did not reflect a psychiatric disorder.  A 
statement from the veteran received in April 2001 showed the 
veteran reporting that he had not been treated for 
depression.  However, the post-service evidence includes 
clinical reports dated in May 2001 which noted mood swings 
and treatment for major depression.  An April 2004 report 
from a private psychiatrist and attached clinical records 
referred to treatment since June 2002.  The Axis I diagnoses 
were obsessive compulsive disorder and "major depressive 
disorder, single episode severe without psychotic features."  
There is no medical evidence of record linking depression or 
any other psychiatric disorder to service or to hepatitis.  
Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he suffers from depression as a result of his service 
connected hepatitis.  However, he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record; namely, the 
silent service medical records and the lack of any competent 
medical evidence linking a current disability to service or 
the service connected hepatitis.  Therefore, the claim for 
service connection for depression must be denied.  Gilbert, 1 
Vet. App. at 49.
 
The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of psychiatric 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating psychiatric disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Hepatitis  

Following the submission of the veteran's claim for an 
increased rating for hepatis in February 2001, the criteria 
for rating hepatitis were revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-489 (2001).  Where a law or 
regulation (particularly pertaining to the Rating Schedule) 
changes after a claim has been filed, but before the 
administrative and/or appeal process has been concluded, both 
the old and new versions must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).  Therefore, the adjudication below will include 
consideration of both the "old" and revised criteria.  

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a noncompensable evaluation was 
warranted for hepatitis which was healed and nonsymptomatic.  
A 10 percent evaluation was awarded for demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser than moderate degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, Diagnostic Code 7345 in effect 
prior to July 2, 2001).

The criteria for evaluation of infectious hepatitis effective 
from July 2, 2001, under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows:  a 
noncompensable evaluation is warranted for nonsymptomatic 
hepatitis.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating for hepatitis requires daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication or incapacitating episodes (with symptoms just as 
described) having a total duration of at least two weeks, but 
less than four weeks, during the prior 12-month period.  A 40 
percent evaluation is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms as described above) 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 month period.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (effective on and after July 2, 
2001).

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records reflect treatment 
for hepatitis, and a May 1996 rating decision granted service 
connection for a disability listed as hepatitis with 
leukopenia and fatigue.  A 10 percent rating was assigned 
effective from September 1, 1995, under DC 7345.  Evidence 
before the adjudicators at that time included reports from a 
March 1996 VA examination which reflected that the veteran 
was able to maintain his weight.  These reports indicated 
that laboratory testing was positive for the Hepatitis C 
antibody but that liver function testing was negative, 
although the examiner noted some leukopenia.  The veteran 
reported feeling tired but indicated he could perform his 
eight hour a day job. 

Thereafter, an April 2003 rating decision increased the 
rating for the veteran's hepatitis to 20 percent effective 
from December 5, 2001.  This date was chosen by the RO based 
on a report from a visit of the veteran to a VA outpatient 
clinic on that date, which resulted in the scheduling of a 
biopsy.  A December 19, 2001 biopsy revealed mild, Grade 1, 
chronic hepatitis; minimal, Stage 1, periportal fibrosis; and 
minimal steatosis.  As the effective date assigned for this 
20 percent rating was assigned during the appeal period, and 
after receipt of the veteran's claim for increased 
compensation in February 2001, one of the issues for 
consideration is, as listed on the Title Page, entitlement to 
a rating in excess of 10 percent for hepatitis prior to 
December 5, 2001.  AB v Brown, 6 Vet. App. 35 (1993) (partial 
grant does not abrogate pending appeal). 

After reviewing the evidence of record, the Board concludes 
that a rating in excess of 10 percent for hepatitis could not 
have been assigned prior to December 5, 2001 because the 
record does that not show that "entitlement arose" for this 
rating prior to that date.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  More specifically, (applying first the 
old criteria for rating hepatitis) the clinical evidence 
prior to that time does not contain evidence that hepatitis 
involved minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a less than 
moderate degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  In this regard, 
reports from an April 2001 VA examination showed the veteran 
reporting no antiviral or any other treatment for his liver 
problems or any dietary restrictions due to his hepatitis.  
The examiner noted that there was no evidence of an advanced 
chronic liver disease state, and following additional 
laboratory testing, a May 2001 addendum to this examination 
again noted that the veteran was not receiving any antiviral 
therapy for his hepatitis and that there was no laboratory 
evidence of any advanced chronic liver disease.

As for entitlement to a rating in excess of 10 percent for 
hepatitis prior to December 5, 2001, under the new criteria, 
the medical evidence dated prior to December 5, 2001, does 
not show a disability picture reasonably characterized as 
involving intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the previous 12-month 
period.  In this regard, while the veteran reported at the 
April 2001 VA examination that he suffered from right-side 
subcostal pain approximately twice a week, nausea one or two 
days per week, and "chronic fatigue" over the previous two 
years, he denied vomiting, hematemesis, melena, or a history 
of weight loss.  He indicated that he had gained 5 pounds 
over the previous five months.  As such, the Board finds that 
the criteria for a rating in excess of 10 percent for 
hepatitis prior to December 5, 2001, under the new criteria 
were also not met.  

As for a rating in excess of 20 percent for hepatitis for the 
period from December 5, 2001, such a rating under the old 
criteria would require minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a less 
than moderate degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A rating in 
excess of 20 percent under the new criteria would require a 
disability picture due to hepatitis manifested by daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  Reviewing the evidence of record from the 
period after December 5, 2001, none of this medical evidence 
describes a disability picture what would warrant an 
increased rating under either the old or revised, criteria, 
nor do any of the veteran's descriptions as to the nature of 
his disability resulting from hepatitis.  

With regard to the veteran's description as to his problems 
with hepatitis, he reports having problems with fluxuating 
weight loss and gain.  See VA Form 9 dated in September 2002.  
He also described fatigue and stomach "problems" and 
indicated that he is being treated with B-12 shots and "Peg-
intron/Rebetol combination therapy."  These statements, by 
themselves, do not suggest the type of disability which would 
warrant increased compensation under the specific criteria 
set forth above, nor is there any reliable medical evidence 
suggesting that these criteria.  

Finally, while the Board has considered the request for 
another VA examination, the Board concludes that given the 
nature of the criteria for determining whether an increased 
rating for hepatitis is warranted, such an examination would 
not necessarily provide any meaningful results for the 
purposes of adjudication.  In this regard, under both the old 
and revised criteria for rating hepatitis, such static 
findings as would be obtained by a VA examination are less 
important than would be evidence reflecting continuous 
treatment documenting the symptomatology, and duration 
thereof, required for increased compensation as set forth 
above.  As such, the Board concludes that the additional 
delay in the adjudication of this issue which would result 
from a remand for another VA examination would not be 
justified.  See 38 U.S.C.A. § 5103A(d).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hepatitis demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.
 
Finally, the veteran asserts a much more debilitating 
condition due to his hepatitis than was demonstrated by the 
reliable evidence of record, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for 
increased compensation for hepatitis for any period in 
question must be denied.  Gilbert, 1 Vet. App. at 49.   

Bilateral Hearing Loss 

The amended version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA, 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25,202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for bilateral hearing loss 
was granted by a May 1996 rating decision.  A noncompensable 
rating was assigned, and this rating has been confirmed and 
continuued until the present time.  Pertinet evidence at the 
time of the May 1996 rating decision included reports from 
the separation examination which demonstrated audiometric 
testing in which pure tone thresholds, in decibels, were as 
follows:




HERTZ



Avg
1000
2000
3000
4000
RIGHT
40
10
45
45
60
LEFT
30
15
20
45
40

On the most recent audiological evaluation conducted on March 
5, 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



Avg
1000
2000
3000
4000
RIGHT
46
15
50
50
70
LEFT
31
15
35
40
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Applying the pertinent criteria above to the instant case, 
the most relevant evidence (and that showing the greatest 
level of hearing impairment) to consider is contained in the 
reports from the most recent VA audiological evaluation 
detailed above.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994); Lendenmann, 3 Vet. App. at 345, 349.  From these 
findings, hearing acuity is at Level I each ear.  It is noted 
that these findings do not represent exceptional hearing loss 
as described by 38 C.F.R. § 4.86, and represent 
noncompensable hearing loss under Table VII.  Therefore, the 
proper rating for the service connected bilateral hearing 
loss has been assigned, and there is no basis for a higher 
schedular rating for this condition.  

In summary, and as indicated above, ratings for hearing loss 
are determined by a mechanical application of the Rating 
Schedule to the audiometric findings.  Lendenmann, supra, 3 
Vet. App. at 345.  Application of the Rating Schedule 
provisions to the most recent audiometric findings does not 
warrant the assignment of a compensable rating.  Also 
considered by the Board have been the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected hearing loss has been alleged or shown, and 
there is no other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under section 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski.  In short and as discussed above, the recent VA 
audiometric findings are controlling in this case, and these 
findings are consistent with a noncompensable rating.  See 
Lendenmann, 3 Vet. App. at 345.  Therefore, as the probative 
weight of the negative evidence exceeds that of the positive, 
entitlement to a compensable rating for bilateral hearing 
loss must be denied.  See Gilbert, supra.  

In reaching the above determination, the Board recognizes, as 
discussed by the veteran's representative, that the veteran 
was seen in a VA audiology clinic on March 21, 2003, and 
April 22, 2003, in connection with fitting for hearing aids, 
and that he was scheduled for a "Hearing Aid Follow Up" 4 
to 6 weeks after the April 22d visit.  However, as the 
veteran indicated at the March 21, 2003, visit that he could 
not discern any change in his hearing since his last 
audiological assessment, the Board does not conclude that the 
additional VA audiometric examination requested by the 
veteran's representative is necessary to adjudicate this 
claim.  See 38 U.S.C.A. § 5103A(d).


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for depression is denied.  

Entitlement to a rating in excess of 10 percent rating for 
hepatitis with leukopenia and fatigue prior to December 5, 
2001, is denied. 

Entitlement to a rating in excess of 20 percent for hepatitis 
with leukopenia and fatigue on and after December 5, 2001, is 
denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


